DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 03/02/2022. Claims 1-15, 17-19, and 21-22 remain pending and are under consideration. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

Priority
Acknowledgment is made of applicant's claim for priority to U.S. Provisional Patent Application No. 62/783,284 filed on 12/21/2018.

Information Disclosure Statement
The information disclosure statement filed 01/21/2022 has been considered. The corresponding PTO-1449 has been electronically signed as attached.


	
Response to Amendment and Arguments
The amendment filed 03/02/2022 has been entered. 
Applicant’s arguments with respect to the rejection of claims 13, 16, and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to claim 13 and the cancellation of claims 16 and 20.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with respect to the rejection of claims 1-15, 17-19, and 21-22 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 11, and 17.  Therefore, the rejection has been withdrawn.  

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in independent claim 1 which is not found in the prior art references: “receiving, by a system comprising the processor, at least one request to preload  future content selection graph sets into an in-memory data storage; generating, by the system, respective graph identifiers for the future content selection graph sets; triggering generation of the future content selection graph sets; associating the future content selection graph sets with activation time data comprising respective future timepoints for activation of the future content selection graph sets; preloading, by the system, the future content selection graph sets into cache memory prior to the future content selection graph sets becoming an active content selection graph set for responding to client requests for content selection data and a current time reaching the respective future timepoints, the future content selection graph sets comprising respective content selection graphs mapped to respective client information data; and activating, by the system, a future content selection graph set of the future content selection graph sets into the active content selection graph set, based on the activation time data and current time reaching a future timepoint associated with the future content selection graph set.”; the following limitations in independent claim 11 which is not found in the prior art references: “coordinating activation of future graph sets, the graph sets comprising respective future content selection graphs mapped to respective client information data, the coordinating comprising, obtaining respective start times for the future graph sets; triggering a generation of the future graph sets; triggering a validation of the future graph sets; loading the future graph sets as a future graph set into cache memory prior to the future graph sets becoming an active graph set for responding to client requests for content selection data; and changing a future graph set to the active graph set, based on the start time and current time reaching a start time associated with the future graph set.”; and finally, the following limitations in independent claim 17 which is not found in the prior art references: “coordinating loading of future content selection graph sets into an in-memory storage, comprising: obtaining respective start times for the future content selection graph sets; generating respective system-unique graph identifiers for the future content selection graph sets; triggering generation of the future content selection graph sets; loading the future content selection graph sets comprising respective graphs mapped to respective client information data, the future content selection graph sets preloaded into the in-memory storage prior to becoming the an active content selection graph set for responding to client requests for content selection data; and changing the a future content selection graph set to an active content selection graph set, based on the start time associated with the future content selection graph set and current time reaching a start time associated with the future content selection graph set.”
The closest prior art of record, Bellingham et al. (US 2018/0349368) discusses content selection graphs built and pre-cached based on client request for data items (¶ [0034-35], [0040]-[0041]). The graphs are pre-cached before the actual need for a future use time (¶ [0035]). However, Bellingham et al. does not teach nor suggest preloading a future content selection graph into an in-memory data storage; triggering generation of the content selection graph set; associating the future content selection graph set with activation time data; loading, by the system, the future content selection graph set into cache memory prior to the future content selection graph set becoming an active content selection graph set for responding to client requests for content selection data, the future content selection graph set comprising respective content selection graphs mapped to respective client information data; and activating, by the system, the future content selection graph set into the active content selection graph set, based on the activation time data and current time. Bellingham et al. additionally does not suggest to perform this processing on multiple graph sets.

Bryc (US 2018/0365155) discusses state change detection/monitoring determines changes that impact pre-cached data and triggers and generating an updated graph based on the change detection trigger (¶ [0024], [0026], [0028], [0030] and [0035]-[0037]). Bryc additionally discusses a cache population server loads data into a cache memory prior to becoming active (¶ [0030]). However, Bryc does not teach nor suggest receiving a request to preload future content selection graph sets,  the graph sets comprising graphs that are mapped to respective client information, activating the future content selection graph sets based on activation time data and current time. Additionally, Bryc does not teach nor suggest that this processing be done with multiple graph sets.

Lutz (US 2017/0353577) discusses caching current and future data wherein content identifier (i.e. Movie123) is associated with mappings (i.e. value sets) that relate the identifier to start times, as future time (i.e. start time) of content (¶ [0028]- [0030]). However, Lutz does not teach nor suggest the graph sets comprising graphs that are mapped to respective client information, nor that the processing is done on multiple graph sets. 
 
Busayarat et al. (2018/0322176) discusses includes content selection graph for information corresponding to a content selection which is pre-built and stored in a “transformed state” for data transformed into client-specific data for a requesting entity (¶ [0034]-[0036]). However, Busayarat et al. does not teach nor suggest preloading future content selection graph sets that are to be active at a future time, nor does it suggest such processing to be done on multiple graph sets.

The specific limitations clearly present in independent claim 1 “receiving, by a system comprising the processor, at least one request to preload  future content selection graph sets into an in-memory data storage; generating, by the system, respective graph identifiers for the future content selection graph sets; triggering generation of the future content selection graph sets; associating the future content selection graph sets with activation time data comprising respective future timepoints for activation of the future content selection graph sets; preloading, by the system, the future content selection graph sets into cache memory prior to the future content selection graph sets becoming an active content selection graph set for responding to client requests for content selection data and a current time reaching the respective future timepoints, the future content selection graph sets comprising respective content selection graphs mapped to respective client information data; and activating, by the system, a future content selection graph set of the future content selection graph sets into the active content selection graph set, based on the activation time data and current time reaching a future timepoint associated with the future content selection graph set.”; independent claim 11: “coordinating activation of future graph sets, the graph sets comprising respective future content selection graphs mapped to respective client information data, the coordinating comprising, obtaining respective start times for the future graph sets; triggering a generation of the future graph sets; triggering a validation of the future graph sets; loading the future graph sets as a future graph set into cache memory prior to the future graph sets becoming an active graph set for responding to client requests for content selection data; and changing a future graph set to the active graph set, based on the start time and current time reaching a start time associated with the future graph set.”; and finally, independent claim 17: “coordinating loading of future content selection graph sets into an in-memory storage, comprising: obtaining respective start times for the future content selection graph sets; generating respective system-unique graph identifiers for the future content selection graph sets; triggering generation of the future content selection graph sets; loading the future content selection graph sets comprising respective graphs mapped to respective client information data, the future content selection graph sets preloaded into the in-memory storage prior to becoming the an active content selection graph set for responding to client requests for content selection data; and changing the a future content selection graph set to an active content selection graph set, based on the start time associated with the future content selection graph set and current time reaching a start time associated with the future content selection graph set” are neither taught nor suggested by the prior art as a whole, either alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        05/27/2022

/William B Partridge/Primary Examiner, Art Unit 2183